COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
MOSTAFA DAVOODI,                                                     No. 08-16-00010-CV
                                                  §
                                Appellant                              Appeal from the
                                                  §
V.                                                                   419th District Court
                                                  §
AUSTIN INDEPENDENT SCHOOL                                          of Travis County, Texas
DISTRICT,                                         §
                                                                  (TC# D-1-GN-13-001738)
                                Appellee.         §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Mostafa Davoodi, has failed to pay

the case filing fee, and further finding that Appellant has failed to file his brief or a motion for

extension of time to file the brief, we dismiss the appeal for want of prosecution.

       Appellant did not pay the case filing fee of $205 when he filed the notice of appeal or

establish that he is indigent in accordance with TEX.R.APP.P. 20.1. The Clerk of the Court sent

Appellant a letter requesting payment of the case filing fee. The letter notified Appellant that

failure to pay the case filing fee within twenty days could result in dismissal of the appeal for

want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). Appellant has not paid the filing

fee or otherwise responded to our notice. In a separate letter, the Clerk of the Court notified
Appellant that his brief was past due and no motion for extension of time had been filed. The

letter advised Appellant that the Court intended to dismiss the appeal for want of prosecution

unless Appellant responded within ten days and showed grounds for continuing the appeal. See

TEX.R.APP.P. 38.8(a)(1). Appellant has not filed any response to the inquiry. Accordingly, we

dismiss the appeal for want of prosecution. See TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).



April 27, 2106
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-